DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 07/08/2022. 
Claims 1-20 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 07/08/2022 are noted. 

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0090952 to Zhang in view of U.S. Patent 4,303,856 to Serras-Paulet. 


Regarding Claim 1, and similarly recited Claim 16, Zhang discloses a method, comprising: 
generating, by one or more processors, a current for a variable force magnet to provide a first magnetic field that interacts with a response material, the variable force magnet being coupled to a first portion of a button, the response material being coupled to a second portion of the button, … (figs. 1-3, ¶¶ 12-14, 18 discloses each button assembly 300 includes a circuit board 310, a button 320, a first conductive sheet 330, a second conductive sheet 340, a first magnet 350, and a second magnet 360…The circuit board 310 is received in the housing 100, and includes a first contact 312 and a second contact 314.  The button 320 is exposed out of the housing 100, and includes a protrusion 322 extending towards the circuit board 310. The first conductive sheet 330 and the second conductive sheet 340 are disposed between the circuit board 310 and the button 320, wherein, the first conductive sheet 330 is relatively adjacent to the circuit board 310, and the second conductive sheet 340 is relatively adjacent to the button 320.  The first conductive sheet 330 and the second conductive sheet 340 are substantially parallel to each other);
detecting, by the one or more processors, contact between a first conductive material and a second conductive material, the first conductive material being coupled to the first portion of the button, the second conductive material being coupled to the second portion of the button, the first conductive material and the second conductive material being aligned in a second radial axis, the contact being indicative of a press of the button (figs. 1-3, ¶¶ 13-18 discloses at least a portion of the first conductive sheet 330 is under the second conductive sheet 340 so that the second conductive sheet 340 is contactable with the first conductive sheet 330 when the button 320 is pressed; the first magnet 350 can also be mounted on the circuit board 310, thus, the first conductive sheet 330 can be supported by the first magnet 350. The second conductive sheet 340 is fixed to the protrusion 322 of the button 320, and is electrically connected to the second contact 314 of the circuit board 310 via a second connecting portion 342.  A lower surface 362 of the second magnet 360 facing the circuit board 310 is fixed to an upper surface of the second conductive sheet 340 facing the button 320); and 
responsive to the detecting the contact, altering, by the one or more processors, one or more properties of the current such that the variable force magnet provides a second magnetic field that is different from the first magnetic field, thereby enabling a user to experience different pressing and rebounding forces for the button (figs. 1-3, ¶¶ 14-18 discloses the first conductive sheet 330 is electrically connected to the first contact 312 of the circuit board 310 via a first connecting portion 332.  The first conductive sheet 330 is substantially parallel to the circuit board 310.  An upper surface 352 of the first magnet 350 facing the button 320 is fixed to a lower surface of the first conductive sheet 330 facing the circuit board 310. At least a portion of the first conductive sheet 330 is under the second conductive sheet 340 so that the second conductive sheet 340 is contactable with the first conductive sheet 330 when the button 320 is pressed).  

However, Zhang does not explicitly disclose:
the variable force magnet and the response material being aligned in a first radial axis. 
In a related invention, Serras-Paulet discloses the variable force magnet and the response material being aligned in a first radial axis (Serras-Paulet, Col. 2:17-27 discloses the push-button in its rest or stable position is movable in rotation about its longitudinal axis and can be moved to certain predetermined angular positions each of which corresponds to the selection of a predetermined combination of conducting states of the said contact elements). 
In a related invention, Serras-Paulet discloses a push-button movable in a casing for switching an electric circuit and comprising magnetic return means and contact elements carried by the casing, said contact elements being electric or electronic components adapted to pass individually from a first conducting state to a second conducting state when the push-button is moved from a first position to a second position within the casing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features of Serras-Paulet with that of Zhang in order to improve on the push-button capabilities in the elimination of fatigue phenomena in the springs and further enhance the tactile-force/feedback capabilities of the system. 
 
Regarding Claim 2, and similarly recited Claim 17, Zhang in view of Serras-Paulet discloses the method of claim 1, wherein the one or more properties comprises a magnitude of the current (Serras-Paulet, Col. 5:3-25, 6:30-44).  

Regarding Claim 3, and similarly recited Claim 18, Zhang in view of Serras-Paulet discloses the method of claim 1, wherein the one or more properties comprises a direction of the current (Serras-Paulet, Col. 5:3-25, 6:30-44).  

Regarding Claim 4, and similarly recited Claim 19, Zhang in view of Serras-Paulet discloses the method of claim 1, wherein the first magnetic field is different from the second magnetic field in net magnitude (Zhang, ¶¶ 17-18 discloses the upper surface 352 of the first magnet 350 and the lower surface 362 of the second magnet 360 have a same polarity, and repulse each other.  Therefore, the impact between the first conductive sheet 330 and the second conductive sheet 340 can be minimized, and the mechanical noise caused by the impact can be decreased).  

Regarding Claim 5, and similarly recited Claim 20, Zhang in view of Serras-Paulet discloses the method of claim 1, wherein the first magnetic field is different from the second magnetic field in net polarity (Zhang, ¶¶ 17-18 discloses the upper surface 352 of the first magnet 350 and the lower surface 362 of the second magnet 360 have a same polarity, and repulse each other.  Therefore, the impact between the first conductive sheet 330 and the second conductive sheet 340 can be minimized, and the mechanical noise caused by the impact can be decreased).  

Regarding Claim 6, Zhang in view of Serras-Paulet discloses the method of claim 1, wherein the response material comprises a ferromagnetic material (Serras-Paulet, Col. 3:5-23).  

Regarding Claim 7, Zhang in view of Serras-Paulet discloses the method of claim 6, wherein the ferromagnetic material is magnetized (Serras-Paulet, figs. 1-11, Col. 3:5-23 discloses the casing 1 is provided at one of its ends with an annular flange 2 with a circular opening 3 through which passes a push-button 4, the head 5 of which is greater in diameter than the opening 3.  The push-button 4 extends within the casing and comprises an annular shoulder or projection 6 carrying a washer or ring 7 of magnetic or ferromagnetic material which co-operates with an annular permanent magnet 8 secured to the flange 2 of the casing.  The push-button 4 terminates, at its end opposite the head 4, in a cylindrical skirt portion 9, the end of which is intended to contact a plate 10 of insulating material closing the open end of the casing 1 opposite the flange 2, for example by being set in an annular slot 11 or by being assembled to the casing by any other means).  

Regarding Claim 8, Zhang in view of Serras-Paulet discloses the method of claim 6, wherein the ferromagnetic material is not magnetized (Serras-Paulet, figs. 1-11, Col. 3:5-23).  

Regarding Claim 9, Zhang in view of Serras-Paulet discloses the method of claim 1, wherein the variable force magnet comprises a ferromagnetic material surrounded by a conductor (Serras-Paulet, figs. 1-11, Col. 3:5-23 discloses the casing 1 is provided at one of its ends with an annular flange 2 with a circular opening 3 through which passes a push-button 4, the head 5 of which is greater in diameter than the opening 3.  The push-button 4 extends within the casing and comprises an annular shoulder or projection 6 carrying a washer or ring 7 of magnetic or ferromagnetic material which co-operates with an annular permanent magnet 8 secured to the flange 2 of the casing.  The push-button 4 terminates, at its end opposite the head 4, in a cylindrical skirt portion 9, the end of which is intended to contact a plate 10 of insulating material closing the open end of the casing 1 opposite the flange 2, for example by being set in an annular slot 11 or by being assembled to the casing by any other means).  

Regarding Claim 10, Zhang in view of Serras-Paulet discloses the method of claim 1, wherein the button comprises a spring or a hinge that couples the first portion of the button to the second portion of the button (Serras-Paulet, figs. 1-4, Col. 3:5-23, Col. 5:50- Col. 6:43 discloses in order to depress the push-button, it is sufficient to exert on the knob 69 a greater force than the magnetic attraction of the magnets 55 and 60, the depressing of the plunger 58 having a contrary characteristic to that of a spring, for the depressing effort decreases rapidly as a function of the travel, so that the effort exerted on the knob 69 to keep the plunger 58 in its lower working position is very small, which makes it impossible not to depress the plunger down to the end of its travel once a slight depressing has already commenced).  



Claims 11- 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0090952 to Zhang in view of U.S. Patent Application Publication 2006/0119586 to Grant et al. (hereinafter Grant).  

Regarding Claim 11, Zhang discloses a user accessory, comprising: 
a button that includes a variable force magnet (figs. 1-3); 
generating a current for the variable force magnet to provide a first magnetic field that interacts with the ferromagnetic material, the variable force magnet being coupled to a first portion of the button, the ferromagnetic material being coupled to a second portion of the button, the variable force magnet and the ferromagnetic material being aligned in a first radial axis (figs. 1-3, ¶¶ 12-14 discloses each button assembly 300 includes a circuit board 310, a button 320, a first conductive sheet 330, a second conductive sheet 340, a first magnet 350, and a second magnet 360…The circuit board 310 is received in the housing 100, and includes a first contact 312 and a second contact 314.  The button 320 is exposed out of the housing 100, and includes a protrusion 322 extending towards the circuit board 310. The first conductive sheet 330 and the second conductive sheet 340 are disposed between the circuit board 310 and the button 320, wherein, the first conductive sheet 330 is relatively adjacent to the circuit board 310, and the second conductive sheet 340 is relatively adjacent to the button 320.  The first conductive sheet 330 and the second conductive sheet 340 are substantially parallel to each other); 
detecting a connection between a first conductive material and a second conductive material, the first conductive material being coupled to the first portion of the button, the second conductive material being coupled to the second portion of the button, the first conductive material and the second conductive material being aligned in a second radial axis, the connection being indicative of a press of the button (¶¶ 13-17 discloses the first connecting portion 332 is an elastic sheet for supporting the first conductive sheet 330 and the first magnet 350, and is integrally formed with the first conductive sheet 330.  In other embodiments, the first magnet 350 can also be mounted on the circuit board 310, thus, the first conductive sheet 330 can be supported by the first magnet 350. The second conductive sheet 340 is fixed to the protrusion 322 of the button 320, and is electrically connected to the second contact 314 of the circuit board 310 via a second connecting portion 342.  A lower surface 362 of the second magnet 360 facing the circuit board 310 is fixed to an upper surface of the second conductive sheet 340 facing the button 320); and 
based on the detecting the connection, changing one or more properties of the current, resulting in the variable force magnet providing a second magnetic field that is different from the first magnetic field (figs. 1-3, ¶¶ 14-17 discloses the first conductive sheet 330 is electrically connected to the first contact 312 of the circuit board 310 via a first connecting portion 332.  The first conductive sheet 330 is substantially parallel to the circuit board 310.  An upper surface 352 of the first magnet 350 facing the button 320 is fixed to a lower surface of the first conductive sheet 330 facing the circuit board 310. At least a portion of the first conductive sheet 330 is under the second conductive sheet 340 so that the second conductive sheet 340 is contactable with the first conductive sheet 330 when the button 320 is pressed).  
However, Zhang does not explicitly disclose … a ferromagnetic material;  a memory to store instructions; and a processor coupled to the memory and the button, wherein responsive to executing the instructions, the processor performs operations. 

In a related invention, Grant discloses a button comprising … a ferromagnetic material (figs.10-13, 20-24, 26-27, ¶¶ 104-105, 111 discloses an actuator 100 for generating haptic effects in accordance with one embodiment of the present invention useable in connection with a touch screen apparatus.  Actuator 100 includes two L-shaped pole pieces 110, 112, first and second structural elements 102 and 104 and first and second biasing elements 106 and 108.  Pole pieces 110, 112, may be made of standard magnetic steels with high permeability, or other suitable ferromagnetic materials such as soft magnetic materials with high magnetic permeability (e.g., iron, nickel, magnetic alloys) or sintered materials such as ferrite, as are well known to those of ordinary skill in the art.  They need not be made of the same material and they are further coupled to coils 114a, 114b to form electromagnetic devices ("magnetic device"); 
a memory to store instructions (¶¶ 133 discloses a memory 910 for storing program steps for controlling the processor 906); and
a processor coupled to the memory and the button, wherein responsive to executing the instructions, the processor performs operations (¶¶ 87-88, 104-105, 133 discloses a computer or central processing unit (CPU) 906 with appropriate interfaces 908 to a memory 910 for storing program steps for controlling the processor 906). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features of Grant with that of Zhang to further enhance the tactile-force/feedback capabilities of the system. 


Regarding Claim 12, Zhang in view of Grant discloses the user accessory of claim 11, wherein the one or more properties comprises a magnitude of the current (Grant, ¶¶ 126-127 discloses the process receives a contact signal from the touch-sensitive, which may be sent by a touch-sensitive panel according to a selection made by a user.  In another embodiment, a computer or controller sends a contact signal.  Upon receipt of the contact signal, the process moves to the next block 806. At block 806, the process instructs a controller to provide an input current according to the contact signal.  In one embodiment, the input current is passing through at least one electromagnet device of an actuator to generate 
magnetic flux in a pair of pole pieces).  

Regarding Claim 13, Zhang in view of Grant discloses the user accessory of claim 11, wherein the one or more properties comprises a direction of the current (Grant, ¶¶ 126-127 discloses the process receives a contact signal from the touch-sensitive, which may be sent by a touch-sensitive panel according to a selection made by a user.  In another embodiment, a computer or controller sends a contact signal.  Upon receipt of the contact signal, the process moves to the next block 806. At block 806, the process instructs a controller to provide an input current according to the contact signal.  In one embodiment, the input current is passing through at least one electromagnet device of an actuator to generate 
magnetic flux in a pair of pole pieces).  

Regarding Claim 14, Zhang in view of Grant discloses the user accessory of claim 11, wherein the first magnetic field is different from the second magnetic field in net magnitude (Grant, figs. 20-23, ¶¶ 126-129).  

Regarding Claim 15, Zhang in view of Grant discloses the user accessory of claim 11, wherein the first magnetic field is different from the second magnetic field in net polarity (Grant, figs. 20-23, ¶¶ 126-129).  


Conclusion
Claims 1-20 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SKH/
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715